,   .




                                      OBEY         GENERAL

                                  OF     TEXAS




        Hon. Wardlow Lane, Chairman          Opinion No. WW-624
        Jurisprudence Committee
        Senate of the State of Texas         Re:    Constitutionality of
        Austin, Texas                               H. B. 192 of the 56th
                                                    Legislature, relating
                                                    to delinquent tax no-
                                                    tices in counties hav-
                                                    ing a population of
        Dear Mr. Lane:                              175,000 or less.
             You have requested our opinion as to the constitutlon-
        ality of H. B. 192 of the 56th Legislature. The pertinent
        provisions of the bill are as follows:
             "Section 1. In all counties of this State having
             a population of one hundred and seventy-five thou-
             sand (175,000) or less whenever the collector of
             taxes in a county mails to the owner of any real
             property a statement of current taxes due against
             such property, he shall include with such state-~
             ment, when applicable, a notice showing that de-
             linquent taxes are due and unpaid against said
             property.
             "Section 2. . . .
             “Section    3.   . . .

             "Section 4. The fact that many taxpayers are pay-
             ing current taxes on property without the'knowledge
             of any tax delinquencies on the property on which
             such taxes are being paid creates an emergency and
             an imperative public necessity that the Constitu-
             tional Rule requiring bills to be read on three
             several days in each House be suspended, and the
             same Is hereby suspended, and this Act shall be in
             force and effect from and after its passage, and
             it is so enacted."
             Engrossed Rider Number 1 adds the following provision:
             "The provisions of this Act shall not apply to
             counties with less than forty thousand (40,000)
             population."
                                                                -   .




Hon. Wardlow Lane, Chairman, Page 2 (Opinion No. WW-624)


     House Bill 192 imposes the duty of mailing delinquenb
tax notices with current tax statements upon tax collectors
in counties having a population of 40,000 to 175,000. Ac-
cording to the last Federal census (1950) this category
includes approximately twenty-seven counties.
     Article III, Section 56, of the Texas Constitution
provides in part:
     "The Legislature shall not, except as otherwise
     provlded~in this Constitution, pass any local or
     special law, . . .
     "Regulating the affairs of counties. . .
     "Creating offices, or prescribing the powers and
     duties of officers, in counties. . .'
     Resort to population brackets for the purpose of clas-
sifying subjects for legislation is permissible where the
spread of population is broad enough to include or segregate
a substantial class, and where the population bears some
real relation to the subject of legislation and affords a
fair basis for the classification. Miller v. El Paso County,
136 Tex. 370, 150 S.W.2d 1000, (1941). There appears to
be no reason why the counties segregated by House Bill 192
are distinct in any substantial manner from other counties
in this State. There is nothing peculiar about a county
having between 40,000 and 175,000 inhabitants as regards the
purpose of the Bill, as stated in Section 4 thereof. Con-
sequently, you are advised that the attempted classification
is unreasonable and bears no relation to the objects sought
to be accomplished; the bill amounts to a local or special
law within the prohibition of Article III, Section 56, of the
Texas Constitution, and is void.
     For additional authorities, see: Smith v. Decker, 312
S.W.2d 632 (Tex.Sup.Ct. 1958); Rodriguez v. Gonzales, 148
Tex. 537, 227 S.W.2d 791 (1950); and Attorney General's
Opinion No. 0-5326 (1943), enclosed herewith, which was
quoted extensively by Oakley v. Kent, 181 S.W.2d 919 (Tex.
Civ.App. 1944).

                        SUMMARY
             H. B. 192, 56th Leg., requiring the
        collector of taxes in counties having a
        population of 40,000 to 175,000 to mail
Hon. Wardlow Lane, Chairman, Page 3 (Opinion No. 624)


          notices of delinquent taxes with state-
          ments of current taxes due, is a local
          or special law within the prohibition
          of Article III, Section 56, of the Texas
          Constitution, and Is void.
                               Very truly youra,

                               WILL WILSON
                               Attorney General
                                                     r\



                                  Assistant
JNP:bct
APPROVED:
OPINION COMMITTEE:
Geo. P. Blackburn, Chairman
J. C. Davis, Jr.
Leonard Passmore
John Reeves
REVIEWED FOR THE ATTORNEY GENERAL
By:   W. V. Geppert